276 U.S. 596
48 S.Ct. 297
72 L.Ed. 723
STATE OF OKLAHOMA, Complainant,v.STATE OF TEXAS (UNITED STATES, intervener).
No. 6, Original.
Decided March 5, 1928.

Mr. S. P. Freeling, of Oklahoma City, Okl., for the State of oklahoma.
Messrs. C. W. Taylor, of Corsicana, Tex., Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., C. M. Cureton and W. A. Keeling, both of Austin, Tex., and T. W. Gregory and R. H. Ward, both of Houston, Tex., for the State of Texas.
PER CURIAM.


1
Upon consideration of the responses to the rule to show cause issued on January 9, 1928 (48 S. Ct. 205, 72 L. Ed. —), it is ordered, adjudged, and decreed that clause 1 of the decree entered in this cause on January 3, 1927 (273 U. S. 93, 47 S. Ct. 307, 71 L. Ed. 555), be and is changed so as to read as follows:


2
',1. The boundary between the state of Texas and the state of      Oklahoma consituting the eastern boundary of the Panhandle of      Texas and the main western boundary of Oklahoma, is the line      of the true one-hundredth meridian of longitude west from      Greenwich, extending north from its intersection with the      south bank of the South fork of Red river to its intersection      with the northern boundary line of the state of Texas as      surveyed and marked upon the ground by John H. Clark, United      States commissioner, under the Act of June 5, 1858, c. 92 (11      Stat. 310), or with a line running due east from the eastern      terminus of the Clark survey if it is west of the meridian.'


3
The clerk is directed to transmit copies of this order to the Governors of Texas and Oklahoma, the Secretary of the Interior, and Samuel S. Gannett, commissioner, respectively.